Citation Nr: 1031988	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  03-37 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine and chronic coccydynia.  

2.  Entitlement to service connection for a hip disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart




INTRODUCTION

The veteran had active military service from August 1962 to 
August 1966.  Service in Vietnam is indicated by the evidence of 
record.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This case was remanded by the Board in October 2006, and again in 
January 2009.  The most recent remand required that the Veteran 
be asked to identify any recent treatment for the claimed 
disabilities and to submit any additional evidence he may have in 
furtherance of his claims; the Veteran did not respond to this 
request.  The Veteran was then to be scheduled for a spine and 
hip examination.  The Board's remand instructions have been 
complied with, and the case is once again before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The Veteran does not have degenerative disc disease of the 
lumbar spine or chronic coccydynia that are related to his 
military service.

2.  The Veteran does not have a hip disability that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have degenerative disc disease of the 
lumbar spine and chronic coccydynia that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

2.  The veteran does not have a hip disability that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2001, 
August 2003, April and November 2006, and July 2007.  Although 
the complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and two supplemental statements of 
the case (SSOCs) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.   

II.  Background

The Veteran served as an air freight specialist in service, 
including duty in the Republic of Vietnam.  At an August 2006 
hearing before the undersigned Veterans Law Judge, the Veteran 
testified that he was injured while serving in Vietnam when 
another individual pushed a loaded pallet out of the plane being 
unloaded, hitting the Veteran, and dragging him off the airplane.  
The record shows that the Veteran was injured in Vietnam and 
evacuated to Clark Air Base in the Philippines in November 1964 
for a hernia operation, but mentions nothing of a back or hip 
injury related to the incident.  The Veteran contends that he 
injured his back and hip at this time, but that the hernia pain 
was masking his hip and joint pain.  

The Veteran's STRs contain later complaints of pain associated 
with lifting heavy objects, but the records show no recurrence of 
the hernias, and do not mention any involvement of either the 
Veteran's hip or back.  The report of the Veteran's separation 
examination in July 1966 found only one abnormality on clinical 
evaluation, and that was scarring related to his hernia 
operation.  On the Veteran's self-reported medical history given 
in connection with his separation examination, he checked the 
"no" block for recurrent back pain and history of broken bones.  
He made no mention of either back or hip complaints.  

The only probative medical evidence of record is the report of VA 
spine and joints examination given in May 2009.  The examiner 
noted that he had reviewed the Veteran's case file and 
interviewed the Veteran.  The Veteran reported that he fell five 
feet with a 200 pound pallet going with him, and also reported 
the subsequent hernia operation.  He reported to the examiner 
that he had thought that the procedure he had undergone was the 
inguinal hernia procedure, but, in retrospect, it might have been 
his back.  He reported that he takes medication for his back, but 
has not had surgery.  He does not use a back brace or cane, but 
uses a wheelchair/walker.  He has not used assistive devices for 
the hip.  

Examination revealed that the Veteran is a grossly obese 
individual who was in a wheelchair; he was able to walk, albeit 
with some difficulty.  Examination of the back revealed some 
limitation of motion, without pain within the demonstrated range 
of motion, and without fatigue, weakness, instability, or 
incoordination.  The Veteran had what the examiner termed free 
range of motion of the bilateral hips.  X-rays of both hips were 
normal.  X-rays of the back revealed some small osteophytes at 
the fourth to fifth lumbar vertebrae, and first sacral vertebra 
junction, with slight diminution of disk space at the fourth to 
fifth lumbar vertebrae, and a larger amount of diminution at the 
fifth lumbar vertebra to the first sacral vertebra.  

The examiner's diagnoses were normal left and right hips, and 
mild lumbosacral degenerative joint disease.  The examiner 
explained that the discomfort that the Veteran was experiencing 
in his right hip is really in his right buttock, and that it is 
referred pain from the back.  Regarding the Veteran's back, the 
examiner noted that, while the Veteran has mild degenerative 
joint disease, because of his gross overweight condition and his 
diabetes with neuropathy, he is considerably disabled, and since 
1999 has been receiving SSA disability.  The examiner noted that 
there is no evidence that the Veteran injured his back during his 
military career, and that his low back pain started long after he 
left the military.  The examiner also noted that the Veteran 
opined that his right groin pain might have in fact been back 
pain, but the examiner noted that this would be unusual, and that 
back pain usually is not referred to the right groin.  The 
examiner therefore opined that it is less than likely as not that 
the Veteran's current low back disorder is related to any 
activities that he carried out during his military service.  The 
examiner also noted that there was a question of a coccyx 
fracture in service that has healed, but examination did not 
reveal any coccygeal tenderness or other problems in that area, 
and an x-ray revealed no evidence of injury to the sacrum or 
coccyx.  The examiner therefore concluded that the Veteran has no 
diagnosis or disability related to the coccyx.  

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic diseases may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).  
Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Here, as shown in the background discussion above, there is 
credible medical evidence of a back disorder as well as hip pain 
that is referred to the back, as described by the May 2009 VA 
examiner, above.  There also is evidence of an in-service 
incident that resulted in evacuation from Vietnam for a bilateral 
inguinal hernia operation.  However, there is no credible 
competent medical evidence of a back or hip injury in service, 
including as related to the incident causing the hernias.  There 
also is no competent medical evidence of a nexus between the 
Veteran's military service and the current complaints.  Absent 
credible evidence of a back- or hip-related injury in service, 
and absent medical evidence of a nexus between the Veteran's 
military service and his current back/coccyx and/or hip 
complaints, the criteria for service connection are not met, and 
the claim must be denied.  

The Board acknowledges the Veteran's contention that when he 
suffered the incident that led to his hernia injury and surgery 
he also suffered a back and/or hip injury.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion as to the etiology of these claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2009).  Consequently, the Veteran's own 
assertions as to the etiology of these two claimed disabilities 
have no probative value.  This is especially so in light of the 
credible medical opinion provided in a competent medical 
examination.  

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide even an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the Board 
finds that the preponderance of the evidence is against these 
service connection claims.  The Veteran does not 


have a back/coccyx disability or a hip disability that is 
traceable to disease or injury incurred in or aggravated during 
active military service.


ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbar spine and chronic coccydynia is denied.  

Entitlement to service connection for a hip disability is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


